                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PETER BENTLEY DAVIDSON,

               Plaintiff,

       vs.
                                                      CIV. NO. 1:18-cv-154-SMV-CG
NANCY A. BERRYHILL,
                                                      ORDER
Acting Commissioner of
Social Security,

               Defendant.


       Defendant, the Acting Commissioner of Social Security (Commissioner), by and through

her counsel, has filed an unopposed motion with this Court (Doc. 21), pursuant to 42 U.S.C.

§ 405(g), to enter a judgment with an order of reversal with remand of the case to the

Commissioner for further administrative proceedings.

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this action

for further proceedings, this Court hereby REVERSES the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner for further

administrative proceedings as set forth above.1 See Shalala v. Schaefer, 509 U.S. 292 (1993).

                                     BY THE COURT:



                                     ─────────────────────────────────
                                     THE HONORABLE STEPHAN M. VIDMAR
                                     UNITED STATES MAGISTRATE JUDGE

1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil Procedure,
Rule 58.
Submitted on October 4, 2018 by
/s Kathryn C. Bostwick
KATHRYN C. BOSTWICK
Attorney for Defendant
Special Assistant United States Attorney
Office of the General Counsel
Social Security Administration
1961 Stout Street, Suite 4169
Denver, CO 80294-4003
(303) 844-7025
kathryn.bostwick@ssa.gov


Electronically approved on October 4, 2018 by
/s Michael D. Armstrong
MICHAEL D. ARMSTRONG
Attorney for Plaintiff
220 Adams St., Suite B
Albuquerque, NM 87108
(505) 890-9056
michael.armstrong@michaelarmstronglaw.com
